Citation Nr: 1241856	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a residual right wrist scar, status post right carpal tunnel release.  

2.  Entitlement to an initial compensable evaluation for left elbow strain.  

3.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War and in Iraq from November 2007 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions of the Salt Lake City, Utah, Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  As such, the Board has jurisdiction over the issue and it is set forth above. 

The issues of entitlement to compensable evaluation for left elbow strain and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the rating period on appeal, the residual right wrist scar, status post right carpal tunnel release, has not exceeded a total area of 6 square inches, has not caused limitation of motion, and has not been found to be painful or unstable. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a residual right wrist scar, status post carpal tunnel release, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800-7805 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for the right wrist scar arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records have been obtained.  He has been provided with VA examinations in connection with his present claim.  He has declined the opportunity to appear at a hearing.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Higher Evaluation

The Veteran asserts entitlement to an initial compensable evaluation for a service-connected a right wrist scar.  Having considered the evidence, the Board finds that a compensable evaluation is not warranted.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.). 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2012). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service-connected residual right wrist scar, status post right carpal tunnel release, is currently rated pursuant to 38 C.F.R. § 4.71, DC 7805, the code for evaluating scars on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118 , Diagnostic Code 7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in 2009, the new criteria apply.  Id.  

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.  

Under DC 7805, other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2012).  

The evidence reflects that the Veteran underwent a carpal tunnel release during service in 1998.  The September 2009 VA examination report reflects a superficial surgical scar located along a crease in the palm, secondary to carpal tunnel syndrome release, measuring approximately 2 x 0.25 cm, and noted to be well buried within that crease.  The examiner reported that the scar was non tender, without adherence, and of regular texture.  No elevation or depression was reported and it was noted to be well blended, without induration or limitation of function.  The report of examination further reflects that range of motion of the right wrist was normal, with no pain on motion, and that all fingertips were able to approximate the thumb and the midline transverse fold of the palm.  

In addition, the December 2010 VA examination report notes a right wrist superficial, linear, hypopigmented scar measuring 0.1 cm x 4 cm.  No tissue loss or adherence was noted, no skin breakdown over the scar was reported, and no inflammation, edema, or keloid formation was noted.  

The Board notes that the Veteran is competent to report his symptoms, to include that he has pain in his right wrist on a daily basis, as reflected in the December 2009 notice of disagreement.  However, in addition to examiner's report of no limited motion due to the right wrist scar on VA examination in September 2009, he denied pain in the scar on VA examination in both September 2009 and December 2010.  Moreover, the December 2010 VA examiner specifically reported that there are no effects on usual daily activities and no disabling effects due to the residual right wrist scar, status post carpal tunnel release.  

In addition, and although the record reflects that the Veteran is not employed, the VA examination reports reflect that he is retired, eligible by age or duration of work.  Regardless, the noncompensable evaluation assigned for the right wrist scar, status post right carpal tunnel release, contemplates impairment in earning capacity, including loss of time from exacerbations of the right wrist scar, if any.  38 C.F.R. § 4.1.  

Further, an although mild tenderness over the extensor tendon of the ring finger was noted on VA examination in September 2009, the Veteran is service-connected for a residual scar, status post right ring finger Dupuytren's contracture release.  Thus, findings in association with that scar are not for consideration in the evaluation of the residual right wrist scar, status post right carpal tunnel release.  Regardless, neither scar has been described as painful or unstable, nor has either scar been noted to cause any limitation in function.  

Based on the evidence presented, a compensable evaluation is not warranted for the service-connected residual right wrist scar, status post right carpal tunnel release, at any time during the appeal period.  The Board notes that although the scar is superficial, a compensable rating under Diagnostic Code 7802 is not warranted as the scar is not linear and not painful on examination.  The scar is also not shown to be unstable.  The scar is not of the severity or size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2012).  As such, a compensable rating is not warranted for the residual right wrist scar, status post right carpal tunnel release.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a compensable evaluation for the residual right wrist scar, status post right carpal tunnel release.  

In reaching a determination in this case, the Board has accorded more probative value to the VA examination reports and opinions.  The examiners reviewed the claims folder, and the objective findings reported on VA examination in September 2009 are consistent with the objective findings reported on VA examination in December 2010.  Such is far more probative than the Veteran's lay assertions in regard to impairment in earning capacity due to the residual right wrist scar.  

The preponderance of the evidence is against the claim for a compensable evaluation for the residual right wrist scar, status post carpal tunnel release.  Consequently, the benefit sought on appeal is denied.  

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right wrist scar, which does not exceed a total area of 6 square inches, does not caused limitation of motion, and is not painful or unstable.  The rating criteria are therefore adequate to evaluate the Veteran's residual right wrist scar and referral for consideration of extraschedular rating is not warranted.


ORDER

A compensable evaluation for a residual right wrist scar, status post carpal tunnel release, is denied.  


REMAND

The Veteran asserts entitlement to a higher evaluation for his service-connected left elbow strain.  Having considered the evidence, the Board finds that further development is necessary for a determination.  

The Board notes that although no pain on motion of the left elbow was noted on VA examination in December 2010, results of electromyography (EMG) in December 2010 include left ulnar neuropathy at the elbow.  An opinion as to whether the left ulnar neuropathy at the elbow is related to the left elbow strain was not provided.  As such, the Board finds further development is necessary.  

Since the outcome of the increased rating claim on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the increased rating claim is inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the increased rating claim is resolved.  Id; see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

Since the claims file is being returned it should be updated to include VA treatment records compiled since the issuance of the March 2011 Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims folder, physically or electronically, VA medical records pertaining to the Veteran that are dated, since March 2011.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Notify the Veteran that he may submit statements from himself and from others who have first-hand knowledge of his left elbow problems and the nature and severity of the manifestations of that disability, as well as the impact of that condition, as well as the combined impact of his service-connected disabilities, on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  After associating any additional medical records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his left elbow strain, to include any associated neurologic manifestations.  The claims folder must be made available and reviewed by the examiner.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the current severity of this disability, including all current pathology and associated functional impairment.  

The examiner should also opine as to whether the Veteran's service-connected disabilities individually or in the aggregate, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

All findings should be set forth in a legible report.  

3.  Then readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue the Veteran and his representative an SSOC and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


